      Case 2:18-cv-02194-SMB Document 30 Filed 03/01/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Julie Hurt,                                        No. CV-18-02194-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   Mignacca LLC, et al.,
13                  Defendants.
14
15          The Court, having considered the Parties’ Stipulation to Dismiss with Prejudice
16   (Doc. 28), and good cause appearing,
17          IT IS HEREBY ORDERED granting the Parties’ Stipulation and dismissing this
18   action, in its entirety including all claims and counterclaims, with prejudice.
19          IT IS FURTHER ORDERED that each party shall bear their own costs and
20   attorneys’ fees.
21
22          Dated this 1st day of March, 2019.
23
24
25
26
27
28
